                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00397-RJC-DCK

LISA KERI STRICKLIN,                 )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )               PROTECTIVE ORDER
                                     )
GWEN STEFANI and LIVE NATION )
ENTERTAINMENT, INC.,                 )
                                     )
            Defendants.              )
____________________________________ )

      THIS MATTER comes before the Court on Defendant Gwen Stefani’s

Emergency Motion for Protective Order and Memorandum in Support, (Doc. Nos. 63–

64), requesting a temporary protective order prohibiting the parties and counsel from

publishing or disseminating transcripts or audio or video recordings of Defendant

Stefani’s upcoming deposition scheduled for October 24, 2018; and Plaintiff Lisa Keri

Stricklin’s Response in Opposition, (Doc. No. 66). Pursuant to Federal Rule of Civil

Procedure 26(c), and finding that good cause exists, this Court GRANTS Defendant’s

motion.

      It is hereby ORDERED that no party or counsel shall publish or disseminate

transcripts or audio or video recordings of Defendant Stefani’s deposition without

prior permission of Defendant Stefani’s counsel or the Court, unless that portion of

the deposition is admitted at trial into evidence and is, therefore, part of the public


                                          1
record.   Nothing in this Order shall prevent the parties from filing portions of

Defendant Stefani’s deposition with the Court if necessary for the good-faith

prosecution or defense of this lawsuit.

      SO ORDERED.


                                      Signed: October 22, 2018




                                      SEALED DOCUMENT with access to All Parties/Defendants.




                                           2
